DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 09/14/2022:
Claims 1-4, 16-18, and 26 are pending.
Claims 5, 7-9, 14, and 15 are cancelled.
Claims 6, 10-13, and 19-25 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2018022046), and further in view of Morovic et al. (WO2017019046).
Regarding claim 1, Williams teaches a storage tank loading system for loading powdered build material to a storage tank (see annotated Figure 2 in the rejection mailed 07/15/2022), the storage tank loading system comprising:
a first tank (116a in Figure 2) to store used un-fused powdered build material having
been used in an additive manufacturing process ([0019] Each powder supply 116 contains build
powder that is either new powder that has not been used before in a 3D printing process, or
recycled powder that can be a mix of powders that have been used and reused any number of
times);
a second tank (116b in Figure 2) to store unused powdered build material (([0019] Each
powder supply 116 contains build powder that is either new powder that has not been used
before in a 3D printing process…);
a mixing system (blender 128 in Figure 2) comprising:
inlets to receive the used un-fused powdered build material from the first tank
and the unused powdered build material from the second tank (see arrows going into 128 in Figure 2; if the powders go into blender 128 to be blended then there is an inlet that allows the powder to go into the blender), and
an outlet to pass mixed powdered build material that comprises a mixture of the used un-fused powdered build material from the first tank and the unused powdered build material from the second tank ([0035] the resulting powder blend 112 mixed from the input powders; there is an outlet in blender 128 if the powder blend 112 exits blender 128 to assay 120);
a conduit (optically clear pass- through chamber 122; Figure 2) to transport the mixed powdered build material from the mixing system to the storage tank ([0020] such as a cuvette, through which powder can pass from a supply into source 110);
a light absorption sensor (photometer 126; Figure 2) on the conduit to the absorbance of the mixed powdered build material transported through the conduit to the storage tank ([0021] The measurement of light made by the photometers 126 is a measure of transmittance of the powder within the chambers 122. The measured transmittance can be used to determine the absorbance of the powder, which is an indication of the amount of light absorbed by the powder); and
a controller (controller 140; Figure 2) to:
receive signals from the light absorption sensor indicative of the light absorption of the mixed powdered build material transported through the conduit to the storage tank ([0039] the specified material strength can be received through a user interface of the 3D print device; the material’s strength is determined from the material light absorption as shown in step 306 in Figure 3; see step 314 in Figure 3), wherein the signals from the light absorption sensor indicative of the light absorbance of the mixed powdered build material are based on a absorbance measurement by the light absorption sensor while the mixed powdered build material is in the conduit (see step 308 in Figure 3 and [0038] measuring a material property value can include, directing UV light at the input powder, detecting with a photometer, an amount of UV light passing through the input powder to determine a transmittance value of the input powder, and converting the transmittance value to an absorbance value), 
compare a value based on the signals indicative of the light absorption of the mixed powdered build material to a plurality of different threshold values representative of different light absorption values ([0033] to prepare a powder blend with a material strength that satisfies a specified strength for a particular 3D object…. The transmittance is converted to absorbance and then correlated with a material strength through a look-up table stored, for example, within the powder control module 148. Using the specified material strength and the material strengths determined for of each of the powders from the multiple supplies 1 16, the processor 142 can calculate a ratio to control the feed rate), wherein the different light absorbances are indicative of different qualities of the mixed powdered build material ([0033] transmittance is converted to absorbance and then correlated with a material strength),
and control, based on the comparing, the mixing system to dynamically control a mixing ratio of the used un-fused powdered build material from the first tank and the unused powdered build material from the second tank (see steps 316-326 in Figure 3 and [0039] The feed rate of input powders can then be adjusted according to the recalculated ratio, as shown at block 320. In some examples as shown at blocks 322, 324, and 326, respectively, the method can include determining a changed material strength value of at least one input powder, recalculating the ratio of the input powders to achieve the specified material strength in the powder blend based on the changed material strength value, and adjusting the feed rate of the input powders according to the recalculated ratio).
While Williams teaches light absorption measurements of the powdered material are correlated to a material strength and that light absorption measurements can occur at various wavelengths ([0021] In different examples, a photometer 126 can function at a targeted light wavelength, or it can function at a range of wavelengths with a filter to enable detection at a particular wavelength), Williams fails to explicitly teach the light absorption sensor measures color on the conduit to detect a color of the mixed powdered build material transported through the conduit to the storage tank, the value based on the signals are indicative of the color of the mixed powdered build material, the plurality of different threshold values are representative of different colors, and wherein the different colors are indicative of different qualities of the mixed powdered build material.
In the same field of endeavor pertaining to build material property determination in additive manufacturing, Morovic teaches that color measurements are used to correlate build material color with the build material’s strength ([0013] The measurement of one property (the first property) of the object is therefore used to infer another property (the second property), which may not be measured directly… By way of example, the first property may be a color, and the second property may be density, or tensile strength). Measuring color reduces the time and complexity associated with obtaining direct measurements of the build material’s strength ([0013] this may reduce measurement time and/or the amount and variation in type of sensors which may be included in a print apparatus… As the second property is inferred rather than measured, the (in some examples, relatively lengthy and/or complex) direct measurement of this property is avoided).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the light absorption measurements of Williams measure color such that build material color is correlated with the build material’s strength, as taught by Morovic, for the benefit of reducing the time and complexity associated with obtaining direct measurements of the build material’s strength.
Regarding claim 2, Williams modified with Morovic teaches the storage tank loading system of claim 1, wherein the unused powdered build material has not been used in an additive manufacturing process ([0019] Each powder supply 116 contains build powder that is either new powder that has not been used before in a 3D printing process).
Regarding claim 4, Williams modified with Morovic teaches the storage tank loading system of claim 1, wherein the color sensor is disposed on an outer side of an optically transmissive part of the conduit (0020] The pass-through chambers 122 are optically clear to ultra-violet (UV) light, and they permit UV light from respective UV light sources 124 (illustrated as UV light sources 124a and 124b) to impinge upon powder as the powder passes through the chamber. UV light passing through the powder within the chambers 122 can be detected by photometers 126).
Regarding claim 16, Williams modified with Morovic teaches the storage tank loading system of claim 1, wherein the controller is to: generate a quality indicator based on the comparing ([0038] measuring a material property value of an input powder, and correlating the material property value with a material strength value through a predefined look up table, as shown at block 306; see step 306 in Figure 3), and send the quality indicator to an electronic memory associated with the storage tank ([0039] the specified material strength can be received through a user interface of the 3D print device. The method can include receiving a changed specified material strength through the user interface, as shown at block 316, and recalculating the ratio of the input powders to achieve the changed specified material strength, as shown at block 318; memory 144 in Figure 2 and [0036] operations of methods 300 and 400 may be embodied as programming instructions stored on a non-transitory, machine- readable (e.g., computer/processor-readable) medium, such as memory 144).
Regarding claim 17, Williams modified with Morovic teaches the storage tank loading system of claim 16, comprising a user interface (user interface 152; Figure 2) to display the quality indicator ([0039] the specified material strength can be received through a user interface of the 3D print device).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2018022046) and Morovic et al. (WO2017019046), and further in view of Gnessin et al. (WO9534468).
Regarding claim 3, Williams modified with Morovic teaches the storage tank loading system of claim 1. However, Williams fails to teach wherein the conduit comprises a hose, and the color sensor is on the hose.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Gnessin teaches wherein the conduit comprises a hose (Claim 23: outlet tube is flexible). The bending of the hose of Gnessin promotes smooth flow of powder through the tube (Claim 23: whereby bending of the tube due to relative movement of said dispensing apparatus and hopper helps to promote smooth flow of said powder through said outlet tube).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the conduit of Williams modified with Morovic comprise a hose, as taught by Gnessin, such that the color sensor is on the hose, for the benefit of promoting smooth flow of powder through the conduit.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al.
(WO2018022046) and Morovic et al. (WO2017019046), and further in view of Liverman et al. (US20150183168).
Regarding claim 18, Williams modified with Morovic teaches the storage tank loading system of claim 1, wherein the color sensor comprises a light source to emit light toward the conduit through an optically transmissive part of the conduit ([0020] UV light sources 124 (illustrated as UV light sources 124a and 124b) to impinge upon powder as the powder passes through the chamber; see 124 in Figure 2). However, Williams fails to explicitly teach wherein an inside surface of the conduit is coated with a non-reflective paint, and the light source emits light toward the non-reflective paint.
In the same field of endeavor pertaining to an additive manufacturing apparatus,
Liverman teaches wherein an inside surface of the conduit is coated with a non-reflective paint
([0036] the internal portions of the frame and exterior walls may be painted or coated with a
non-reflective finish). The non-reflective paint ensures that any leaked light from the light
source can be dampened or absorbed ([0036] so that leaked laser radiation and 200-550 nm
light that may have escaped the light-shield can be dampened or absorbed).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have an inside surface of the conduit of Williams modified with Morovic to be coated with a non-reflective paint such that the light source of Williams modified with Morovic emits light toward the non-reflective paint, as taught by Liverman, for the benefit of ensuring that any leaked light from the light source can be dampened or absorbed.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al.
(WO2018022046) and Morovic et al. (WO2017019046), and further in view of Hewlett Packard, “Technical Guideline for Material Development with HP 3D Open Materials Platform”, Technical White Paper, Published January 2018- see attached, herein referred to as “HP White Paper”.
Regarding claim 26, Williams modified with Morovic teaches the storage tank loading system of claim 1. While Williams teaches a lookup table with the various light absorption values that are correlated to the build material strength, as discussed in the rejection claim 1, Williams fails to explicitly teach wherein a first color of the different colors represents a first quality of powdered build material, and a second color of the different colors represents a lower quality of the powdered build material due to degradation of the powdered build material.
In the same field of endeavor pertaining to powder recyclability in additive manufacturing (see bullet point “powder aging and recyclability on pg. 1), HP White Paper teaches wherein a first color of the different colors represents a first quality of powdered build material, and a second color of the different colors represents a lower quality of the powdered build material due to degradation of the powdered build material (“Oxidation and degradation of powder is of concern for the MJF process. Change in molecular weight or color of the powder may affect the mechanical properties or the print parameters for the material.” Under Oven Aging / Oxidation Test for MJF on pg. 6 and see table below also found on pg. 6 of the white paper with varying color (b* value) thresholds assigned to fresh powder and powder after 20 hours of thermal ageing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the degradation of the powdered build material of Williams modified with Morovic measured by changes in color, as taught by HP White Paper, for the benefit of promoting powder recyclability while monitoring changes in the mechanical properties of the 3D object being built.

    PNG
    media_image1.png
    188
    514
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./              Examiner, Art Unit 1743                                                                                                                                                                                          

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743